618 So. 2d 335 (1993)
Michael Anthony THOMPSON, Appellant,
v.
STATE of Florida, Appellee.
No. 93-00976.
District Court of Appeal of Florida, Second District.
May 14, 1993.
*336 PER CURIAM.
Thompson appeals the summary denial of his motion for postconviction relief. We reverse and remand for resentencing.
On September 26, 1989, Thompson entered a guilty plea to delivery of cocaine. The trial judge accepted Thompson's plea and determined Thompson to be a habitual offender. The judge then sentenced Thompson to two and one-half years in prison under the sentencing guidelines followed by five years of probation as a habitual offender. In 1990, Thompson violated probation and was sentenced to thirty years in prison.
Thompson claims his prison sentence of two and one-half years followed by five years' probation as a habitual offender is an illegal hybrid sentence. We agree. See Burrell v. State, 610 So. 2d 594 (Fla. 2d DCA 1992); Moorer v. State, 614 So. 2d 643 (Fla. 2d DCA 1993). Accordingly, we reverse the denial of Thompson's motion and remand for resentencing. On remand, Thompson should be sentenced to a total guidelines sentence increased by one cell for the violation of probation. See Burrell; Williams v. State, 581 So. 2d 144 (Fla. 1991).
Because we reverse the denial of Thompson's motion on the illegal sentencing claim, we need not address Thompson's second point.
Reversed and remanded.
CAMPBELL, A.C.J., and SCHOONOVER and PATTERSON, JJ., concur.